McCLELLAN, C. J.
— It will suffice to say in justification of the conclusion and judgment of the city court— the cause being tried Avithout a jury — that it Avas not made to appeal- that Sawyer, Avho signed the name of the Oxanna Building Association to the mortgage of June 31, 3880, as president of said company, had any authority to execute that conveyance for and in the name of the association. — Norton v. Alabama National Bank, 102 Ala. 420; Swann & Billups v. Miller, 82 Ala. 530; Ware v. Swann & Billups, 79 Ala. 330; Standifer v. Swann & Billups, 78 Ala. 88. The testimonial to the instrument reciting that “the said party of the first part [the Oxanna Building Association] hereunto sets its hand and seal the day and year first above written by its president B. F. SaAvyer, Avho is fully authorized to execute this mortgage,” had the corporate seal been attached the presumption would have been that the president had the authority to execute the conveyance, and the seal itself Avonld have been prima facie evidence that it aauxs affixed by proper authority. — Thornton v. Gould, 59 Ala. 465; Jinwright v. Nelson, 105 Ala. 399. But no corporate seal is affixed to this instrument or purports to be; and in the absence of it the authority of SaAvyer, the president of the corporation, to execute the conveyance will not be presumed, but must be proved aliunde.
Affirmed.